Woodworth, J.
delivered the opinion of the Court. The act of the 6th of April, 1790, gave to letters patent for the military bounty lands, an operation from the 27th of March, 1783, so as to be deemed to have vested a title in the grantees from that time 5 but' this act was not considered as authorizing grants, when the person to be designated as the grantee was not alive in March, 1783. (Jackson, ex dem. Sherwood, v. Phelps, 3 Caines, 68.) The consequence is, that nothing passed by the grant to John M'Cloughry; the *204title to the lot remained vested in the state. The act of the 3d of April, 1797, (sess. 30. ch. 78.) authorized Gilbert MlCloughry to hold lands within this state as a natural born citizen might do, but granted no title to this lot. The act of the 3d of April, 1807, after reciting the patent, vests the lands in the heirs of John MlCloughry, the patentee, in like manner as it would have descended to them, if they had been citizens of this state at the time of his death, and be inheritable by their heirs, though, aliens, according to the law of descents of this state, which I understand to be the law regulating descents at the time of passing the act. From the facts in the case,' I take it for granted, that the father of John M'Cloughry was dead; if so, the land vested in Gilbert, William, and Margaret, the surviving brothers and sister, (if Gilbert was then living,) to each an undivided one fourth; and to Thomas, William, Patrick, and Jane, children of Patrick, a brother of the patentee, four fifths of the remaining one fourth; and to Thomas, John, Elizabeth, and Jane, children of Alexander,' deceased, who was a son of Patrick, the residue of the one fourth : thus the lessors of the plaintiff are seized of three fourths of the premises, provided Gilbert was living on the 3d of April, 1807; but if he was not, and died without issue, then they were seised of the whole. I am inclined to think that the evidence is too slight to presume the death of Gilbert in 1807. Alexander Ross, a witness for the plaintiff, “ thinks he heard that Gilbert was dead about twenty years agobut it does not appear that any inquiry was made, or from whom the information was derived.
The act of April 4th, 1807, (sess. 30. c. 123.) does not interfere with the plaintiffs’ claim for three fourths; it merely protects the title before conveyed to a citizen of this state, and then in his actual possession, so that it should not be questioned, by reason of the alienage of the person from or through whom such title might have been derived. If Gilbert acquired a title to one fourth by the act of April 3d, 1807, so far as respects that part, the act may apply.
It has been urged, that there was an adverse possession of more than twenty years. That will depend on the question, when did the plaintiffs’ title first accrue ? The title did • *205lot pass from the state till the 3d of April, 1807, which is ess than twenty years. The limitation of five years in he act of the 5th of April, 1803, by the seventh section of he act of April 7, 1806, (sess. 29. ch. 187.) is extended to 823. On this ground, there is no harto the right of recorery. The acts of 1803 and 1806 apply to the remedy only. E’o extend the time for bringing suits, rested in the sound iscretion of the legislature, and did not impair any vested tight of the defendant. The settlement on this lot appears o have been made under colour of a bona Jide purchase rom Gilbert M‘Cloughry, on the 24th of February, 1797, ind, consequently, the defendant is entitled to compensation "or his improvements.
Judgment for the plaintiff, for three fourths.